Citation Nr: 0324652
Decision Date: 09/23/03	Archive Date: 01/21/04

Citation Nr: 0324652	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-20 161A	)	DATE SEP 23, 2003
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during hospitalization at the St. 
John Medical Center, Tulsa, Oklahoma, from May 5 through May 
19, 1999.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




VACATUR

The veteran served on active duty from February 1949 to June 
1952.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) medical center (VAMC) in 
Muskogee, Oklahoma.

In a decision dated January 17, 2001, the Board denied the 
veteran's claim for reimbursement of unauthorized medical 
expenses.  Evidence of record shows that the veteran died in 
April 2001.  The veteran's spouse filed a Notice of Appeal 
(NOA) with the United States Court of Appeals for Veterans 
Claims (Court) in May 2001.

The Secretary filed a motion to dismiss the appeal for lack 
of jurisdiction in July 2001.  See Landicho v. Brown, 7 vet. 
App. 42, 46-49 (1994).  The Secretary also noted that the 
spouse had not exhausted her administrative remedies as she 
had filed a claim in her own right and there was no final 
Board decision on that claim.

The Court granted the motion to dismiss the appeal by way of 
an order dated September 26, 2001.  

The veteran's spouse, through her representative, filed a 
motion for a panel decision in October 2001 and the Court 
granted the motion in April 2002.  Meanwhile, in February 
2002, the Board dismissed the veteran's appeal.  On August 6, 
2002, the Secretary and the veteran's spouse, through her 
representative, filed a joint motion for remand requesting 
that the Court vacate the January 2001 decision and remand 
the case for readjudication in accordance with the joint 
motion.  

The Court issued an order in October 2002 that noted, inter 
alia, that the motion for a panel decision was pending at the 
time the Board issued the decision that dismissed the 
veteran's appeal in February 2002.  The Court held that the 
pending motion for a panel decision stayed the entry of 
judgment of the September 2001 order.  As such, the Board did 
not have jurisdiction over the appeal and the February 2002 
Board decision was deemed a nullity.  See Smith (Irma) v. 
Brown, 10 Vet. App. 330, 334 (1997); Cerullo v. Derwinski, 1 
Vet. App. 195, 201 (1991).  The Court also vacated the 
Board's January 17, 2001, decision and remanded for 
readjudication consistent with the Court's order.

Accordingly, in keeping with the Court's order of October 16, 
2002, the February 27, 2002, Board decision that dismissed 
the veteran's appeal for payment or reimbursement of 
unauthorized medical expenses is vacated.


ORDER

The Board's February 27, 2002, decision that dismissed the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses is VACATED.  

(As noted above, the Court vacated the Board's January 17, 
2001, decision and remanded for readjudication.  This part of 
the Court's October 2002 order will be the subject of a 
separate action by the Board.)



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0201905	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-20 161A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during hospitalization at the St. 
John Medical Center, Tulsa, Oklahoma, from May 5 through May 
19, 1999.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION
 
The veteran served on active duty from February 1949 to June 
1952.

This case came before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma.  

In a January 2001 decision, the Board denied the veteran's 
claim of entitlement to reimbursement of unauthorized medical 
expenses.  The Board's decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court was notified of the veteran's death and in an Order 
dated on September 26, 2001, the Court held that pursuant to 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), substitution of 
the appellant was not permissible, and that under such 
circumstances the only remedy was to vacate the Board 
decision and to dismiss the appeal.  As a result, the Court 
vacated the Board's January 2001 decision and dismissed the 
appeal. 



FINDING OF FACT

A copy of a Certificate of Death in the claims file shows 
that the veteran died on April [redacted], 2001.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



